I concur outright on all points except as to Mrs. Foreman's contempt. On that point I concur in the result for the reasons hereinafter stated.
The main opinion interprets the oral order to Mrs. Foreman regarding the delivery of bonds to Mr. Latimer as an order to deliver the bonds she then had in her possession whichoriginally belonged to Mr. Foreman.
The quotation from the transcript in the main opinion would indicate the order was as interpreted but also that the court believed, when he made the order for her to deliver the bonds, that she had bonds of about $3200 face value in her possession which had originally belonged to Mr. Foreman. The trial judge said (emphases mine):
"The plaintiff will be directed to return to the defendant the bonds she now holds, $3200.00 — "
                               and
"All bonds that she has that the defendant had originally"
Mrs. Foreman and her attorney had led the court to believe that she had not disposed of any of the bonds and that on February 15, 1946, when the order was made, she still had in her possession all of the bonds she took from the safety deposit box on November 16, 1945. Thinking that she still had all the bonds, the trial judge ordered her to return the bonds she then had, he being under the impression that such order would recover from her all the bonds she took. *Page 93 
That the intention of the judge was to order delivery of the bonds taken which had originally belonged to Mr. Foreman is shown by the fact that both the court and Mr. Latimer in the discussion quoted in the main opinion mention the amount of the bonds as being $3200, which in round figures is the sum it is claimed she took from the box. The minute entry for February 15, 1946, reads in part as follows:
"defendant being awarded all war bonds originally owned by him, the plaintiff to return them to defendant February 15, 1946."
Further, at the contempt hearing on February 20, 1946, Mrs. Foreman's entire defense was that she did not understand that she was ordered to deliver any bonds. Such a defense is so inconsistent with her actions, the transcript, and the minute entry that it is incredible that it was proposed. On February 20th it was not contended that she delivered all the bonds she had on the 15th and hence was only "technically" in contempt in that she delivered them to Mr. Barclay instead of to Mr. Latimer.
Considering the record as a whole, it seems clear that the order to Mrs. Foreman was, as indicated in the minute entry, to return the bonds which had originally belonged to Mr. Foreman and which she had taken from the safety deposit box and that Mrs. Foreman and her attorney clearly understood that to be the order. Mrs. Foreman disobeyed that order by failing to return all the bonds, or, if she was unable to return all of them, by failing to make any showing when she was questioned on February 20th as to why she did not return all of them, as well as by not returning them to the person designated in the order.
However, a court order to be the basis of a finding of guilty of contempt for disobedience thereof must be clear and unambiguous. The fact that the members of this court do not agree on the meaning of the order here involved as to what bonds the judge had reference to indicates that the order was not sufficiently clear on that point to support the finding of guilty of contempt for disobedience of that *Page 94 
element of the order or to base a judgment for damages for disobedience of that element of the order. I, therefore, concur with the result.